EXHIBIT 10.5
 
AMENDMENT NO. 1 TO AGREEMENT




This Amendment No. 1 is made and entered into as of September 30, 2014 (the
“Effective Date”), by and between Sucampo Pharma Americas, LLC (formerly known
as Sucampo Pharma Americas, Inc., which was further formerly known as Sucampo
Pharmaceuticals, Inc.) (“SPA”), Takeda Pharmaceutical Company Limited (“Takeda”)
and Sucampo AG (“SAG”).  SPA, Takeda and SAG are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”


WHEREAS, SPA and Takeda are parties to a Collaboration and License Agreement
dated October 29, 2004 (the “CLA”);


WHEREAS, SPA, Takeda and SAG are parties to an Agreement dated October 29, 2004
which is attached to the CLA as Appendix B (the “Agreement”); and


WHEREAS, the Parties now desire to amend certain terms of the Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:


1. Reference to SPI in the Agreement.  It is understood by the Parties that
references to “SPI” in the changes set forth in this Amendment No. 1 are made
for consistency with the other terms and conditions of the Agreement which
contain references to “SPI,” and that references to “SPI” in the Agreement
(including those effectuated by the changes herein) will refer to SPA.


2.  Amendments to the Agreement.
 
2.1 Definition of Best Efforts.  All instances of the term “Best Efforts” in the
Agreement are hereby amended to read “Commercially Reasonable Efforts”, which is
defined as follows:


‘“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended, or considerations to be undertaken, by a Party or its Affiliate with
respect to any objective, activity or decision to be undertaken hereunder,
reasonable, good faith efforts to accomplish such objective, activity or
decision as such Party would normally use to accomplish a similar objective,
activity or decision under similar circumstances, it being understood and agreed
that with respect to the development, manufacture, seeking and obtaining
regulatory approval, or commercialization of the Compound or Product, such
efforts and resources shall be consistent with those efforts and resources
commonly used by a Party under similar circumstances for similar compounds or
products owned by it or to which it has similar rights, which compound or
product, as applicable, is at a similar stage in its development or product life
and is of similar market potential taking into account: (a) issues of efficacy,
safety, and expected and actual approved labeling, (b) the expected and actual
competitiveness of alternative products sold by third parties in the
 
 
 

--------------------------------------------------------------------------------

 
marketplace, (c) the expected and actual product profile of the Compound or
Product, (d) the expected and actual patent and other proprietary position of
the Compound or Product, (e) the likelihood of regulatory approval given the
regulatory structure involved, including regulatory or data exclusivity, (f) the
expected and actual profitability and return on investment of the Compound or
Product, or other compounds or products in a Party’s portfolio of compounds or
products, taking into consideration, among other factors, expected and actual
(1) third party costs and expenses, (2) royalty, milestone and other payments to
third parties and SPI, and (3) the pricing and reimbursement relating to the
Product(s). Commercially Reasonable Efforts shall be determined on an
indication/dosage-by-indication/dosage basis for the Compound or Product, as
applicable, and it is anticipated that the level of effort and resources that
constitute “Commercially Reasonable Efforts” with respect to a particular
indication will change over time, reflecting changes in the status of the
Compound or Product, as applicable. Notwithstanding the foregoing, neither Party
shall be obligated to Develop, seek Regulatory Approval for, or Commercialize a
Compound or Product: (i) which, in its reasonable opinion after discussion with
the other Party, caused or is likely to cause a fatal, life-threatening or other
serious adverse safety event that is reasonably expected, based upon then
available data, to preclude obtaining Regulatory Approval for such Product or
Compound, or, if Regulatory Approval of such Product has already been obtained,
to preclude continued marketing of such Product; or (ii) in a manner
inconsistent with applicable laws.’
 
2.2 Definition of Takeda Affiliates.  The definition of “Takeda Affiliates” in
the Agreement is hereby amended in its entirety to read as follows:


‘“Takeda Affiliates” shall mean those Affiliates of Takeda listed on Exhibit D
to the Collaboration and License Agreement.’


2.3  Deletion of Exhibit B.  Exhibit B to the Agreement is hereby deleted in its
entirety.
 
2.4 Amendment to Article 10.  Section 10.3 of the Agreement is hereby amended by
replacing the last sentence of that section with the following:


‘In addition, the receiving Party may disclose Confidential Information to its
Affiliates and its and their officers, directors, employees, contractors,
consultants, agents and advisors on a “need-to-know” basis in order for the
receiving Party to exercise its rights or fulfill its obligations under this
Agreement, each of whom prior to disclosure must be bound by obligations of
confidentiality and restrictions on use of such Confidential Information that
are no less restrictive than those set forth in Article 10.’


2.5  Amendment to Article 12.  Paragraph (a) of Article 12 is hereby amended in
its entirety to read as follows:


‘(a)           The term of this Agreement shall commence on the Effective Date
and shall continue in full force and effect until termination of the
Collaboration and License Agreement.  SPI shall notify SAG of the termination of
the Collaboration and License Agreement when such termination occurs.’


 
2

--------------------------------------------------------------------------------

 
3.  Miscellaneous.
 
3.1  
Full Force and Effect.  The provisions of the Agreement, as amended by this
Amendment No. 1 effective as of its Effective Date, remain in full force and
effect; provided that the rights and obligations of the Parties as accrued under
the Agreement prior to this Amendment No. 1 will remain unchanged and continue
to be binding on the Parties.



3.2  
Entire Agreement.  The Agreement and this Amendment No. 1 constitute the entire
agreement, both written and oral, between the Parties with respect to the
subject matter hereof, and any and all prior agreements with respect to the
subject matter hereof, either written or oral, expressed or implied, are
superseded hereby, merged and canceled, and are null and void and of no effect.

 
3.3  
Counterparts.  This Amendment No. 1 may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.



 




[Signature Page Follows]









 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 as of the
date first written above.



TAKEDA PHARMACEUTICAL COMPANY LIMITED   SUCAMPO PHARMA AMERICAS, LLC      
By:
 
 
By:
 
Name:
Christophe Weber
  Name:
Peter S. Greenleaf
Title:
President & COO
  Title:
President
                    SUCAMPO AG              
By:
 
      Name:
Peter S. Greenleaf
      Title:
President
     



 


 


 


 


 


 


 
[Signature page to Amendment No. 1 to Agreement Dated October 29, 2004]
 

--------------------------------------------------------------------------------